 

Exhibit 10.1

 

DEFERRED SHARE AWARD

( [date] Award For                Deferred Shares)

 

This Deferred Share Award is made to [MEXICO OFFICER/ASSOCIATE] this         
day of                         , 20        , by THE HOME DEPOT, INC., a Delaware
corporation.

 

W I T N E S S E T H:

 

WHEREAS, the Company has adopted The Home Depot, Inc. 2005 Omnibus Stock
Incentive Plan; and

 

WHEREAS, Associate is an employee of a subsidiary of the Company eligible to
receive an award of Deferred Shares under the Plan; and

 

WHEREAS, the Company desires to grant to Associate an award of Deferred Shares
under the terms of the Plan to promote Associate’s long-term interests in the
success of the Company and its subsidiaries; and

 

NOW, THEREFORE, the Company makes an award of Deferred Shares under the Plan to
Associate pursuant to the following terms and conditions:

 

1.             Definitions.  As used herein, the following terms shall be
defined as set forth below:

 

(a)           “Associate” means [INSERT MEXICO ASSOCIATE NAME AND TITLE]

 

(b)           “Award” means the Deferred Share Award to Associate, as set forth
herein, and as may be amended as provided herein.

 

(c)           “Company” means The Home Depot, Inc., a Delaware corporation, with
offices at 2455 Paces Ferry Road, Atlanta, Georgia  30339.

 

(d)           “Change in Control” means the occurrence of a change in control of
a nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A under the Securities Exchange Act of 1934 (“1934
Act”) as in effect at the time of such change in control, provided that such a
change in control shall be deemed to have occurred at such time as (i) any
“person” (as that term is used in Sections 13(d) and 14(d) (2) of the 1934 Act),
is or becomes the “beneficial owner,” directly or indirectly, of securities
representing 50% or more of the combined voting power for election of directors
of the then outstanding securities of the Company or any successor of the
Company; (ii) during any period of two (2) consecutive years or less,
individuals who at the beginning of such period constituted the Board cease, for
any reason, to constitute at least a majority of the Board, unless the election
or nomination for election of each new director was approved by a vote of at
least two-thirds of the directors then still in office who were directors at the
beginning of the period or whose election or nomination for election was so
approved; (iii) the consummation of any merger or consolidation, approved by the
stockholders of the Company, as a result of which the common stock of the
Company shall be changed, converted or exchanged (other than a merger with a
wholly owned subsidiary of the Company) or of any sale or other disposition in
one or a series of related transactions of 50% or more of the assets or earning
power of the Company, or the approval by stockholders of any liquidation of the
Company; or (iv) the

 

 

 

 

--------------------------------------------------------------------------------


 

consummation of any merger or consolidation, approved by the stockholders of the
Company, to which the Company is a party as a result of which the persons who
were stockholders of the Company immediately prior to the effective date of the
merger or consolidation shall have beneficial ownership of less than 50% of the
combined voting power for election of directors of the surviving corporation
following the effective date of such merger or consolidation.

 

(e)           “Competitor” means any company or entity engaged in any way in a
business that competes directly or indirectly with the Company, its parents,
subsidiaries, affiliates or related entities, in the United States, Canada,
Puerto Rico, Mexico, China or any other location in which the Company currently
conducts business or may conduct business.  Businesses that compete with the
Company specifically include, but are not limited to, the following entities and
each of their subsidiaries, affiliates, assigns, franchisees, or successors in
interest:  Lowe’s Companies, Inc. (including, but not limited to, Eagle Hardware
and Garden); Sears  Holding Corp. (including, but not limited to, Orchard Supply
and Hardware Company); Wal-Mart; Rona Inc.; Castorama/B&Q; Ace Hardware; True
Value Company; Menard, Inc., Construrama, Todo Fácil, Cómex, Kingfisher PLC,
Leroy Merlin, Hornbach, La Maison, OBI, Home Mart, Orient Home, Home First, and
No. 9.

 

(f)            “Deferred Shares” means the award of the Company’s common stock
to Associate set forth in Section 2, including any dividend equivalents credited
pursuant to Section 3.

 

(g)           “Employer” means [FORMAL NAME OF LOCAL COMPANY EMPLOYING MEXICO
ASSOCIATE], a subsidiary of the Company, with offices at
                                        .

 

(h)           “Grant Date” means [INSERT GRANT DATE]

 

(i)            “Plan” means The Home Depot, Inc. 2005 Omnibus Stock Incentive
Plan, as amended from time to time.

 

(j)            “Retirement” means termination of employment with the Company and
its subsidiaries on or after Associate’s attainment of age sixty (60) and having
at least five (5) years of continuous service with the Company and its
subsidiaries.

 

2.             Deferred Share Award. Company hereby grants to Associate an award
of Deferred Shares under the Plan for                                           
(            ) shares of the $.05 par value common stock of the Company, subject
to the restrictions and other conditions set forth herein.

 

(a)           Vesting.  The Deferred Shares shall vest and become payable to
Associate as follows provided that, except as provided in Section 2(c),
Associate is employed by the Company or a Company subsidiary on the vesting
date: [OPTION 1: twenty-five percent (25%) of the shares granted shall vest and
become payable upon the third (3rd) anniversary of the Grant Date; twenty-five
percent (25%) of the shares granted shall vest and become payable upon the sixth
(6th) anniversary of the Grant Date; and fifty percent (50%) of the shares
granted shall vest and become payable upon the earlier of the date on which
Associate reaches age 60 or the tenth (10th) anniversary of the Grant Date.] 
[OPTION 2:  one hundred percent (100%) of the shares granted shall vest and
become payable upon the [select: first (1st) or second (2nd) or third (3rd) or
fourth (4th) or fifth (5th)] anniversary of the Grant Date.]   [OPTION 3 (FOR
NON-OFFICERS): fifty percent

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

(50%) of the shares granted shall vest and become payable upon the second (2nd)
anniversary of the Grant Date, and the remaining fifty percent (50%) of the
shares granted shall vest and become payable upon the fourth (4th) anniversary
of the Grant Date.]  [OPTION 4 (FOR OFFICERS):  fifty percent (50%) of the
shares granted shall vest and become payable upon the thirtieth (30th) month
anniversary of the Grant Date, and the remaining fifty percent (50%) of the
shares granted shall vest and become payable upon the fifth (5th) anniversary of
the Grant Date.]  Deferred Shares that have not vested shall be subject to
forfeiture as provided in Section 2(c).  Upon a Change in Control of the Company
all unvested Deferred Shares shall immediately vest and become payable.  In the
event of death or employment termination due to permanent and total disability,
any unvested Deferred Shares shall immediately vest and become payable to the
Associate or Associate’s estate.

 

(b)           Delivery of Shares.  Except as otherwise provided in Section 2(c),
the Company shall cause a stock certificate representing the vested Deferred
Shares to be transferred to Associate as soon as practicable after the vesting
date.  The Company may satisfy its payment obligation, net of applicable taxes
and other source deductions required to be withheld by the Company or a Company
subsidiary, by having an independent broker acquire shares on the open market on
behalf of the Associate.  The Company will not be required to deliver any shares
pursuant to this Award if, in the opinion of counsel for the Company, such
issuance would violate the Securities Act of 1933 or any other applicable
federal or state securities laws or regulations.  Prior to the issuance of any
shares pursuant to this Award, the Company may require that Associate (or
Associate’s legal representative upon Associate’s death or disability) enter
into such written representations, warranties and agreements as the Company may
reasonably request in order to comply with applicable securities laws or with
this Award.

 

(c)           Change in Employment Status.  If Associate’s employment with the
Company and its subsidiaries terminates for reasons other than [DO NOT USE WITH
OPTION 1 VESTING: Retirement,] death or permanent and total disability, or if
Associate’s employment status changes to a position which the Company deems to
be ineligible for this Deferred Share grant, any Deferred Shares which had been
granted to Associate which have not yet become vested as of the date of
Associate’s termination or upon Associate’s commencing employment in a
non-eligible position, shall be immediately forfeited by Associate. [USE WITH
OPTION 1 VESTING: Upon employment termination due to Retirement, all Deferred
Shares that have not lapsed as of the date of Associate’s Retirement shall
continue to vest according to the vesting schedule set forth in Section 2 of
this Award, provided that a sufficient number of shares shall vest at the time
said Deferred Shares become taxable to Associate to cover applicable tax
withholding required pursuant to Section 7; further provided, that if after
reaching Retirement, Associate becomes, either directly or indirectly, employed
with a Competitor, all unvested Deferred Shares shall be immediately forfeited.]

 

3.             Adjustments for Dividends.  Upon the payment of any cash dividend
on shares of common stock of the Company before the issuance of a stock
certificate representing the Deferred Shares, the number of Deferred Shares
shall be increased by the number obtained by dividing (x) the aggregate amount
of the dividend that would be payable if each Deferred Share were issued and
outstanding and entitled to dividends on the dividend payment date, by (y) the
Fair Market Value of

 

 

 

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

the common stock on the dividend payment date. The number of Deferred Shares
shall also be entitled to such adjustments as are determined under Section 11 of
the Plan.

 

4.             Stockholder Rights. The Deferred Shares shall not be sold,
pledged, assigned, hypothecated, transferred or disposed of in any manner,
whether by the operation of law or otherwise before vesting.  Upon vesting and
the issuance of a stock certificate representing the Deferred Shares, Associate
shall have all of the rights of a stockholder with respect to the Deferred
Shares, including the right to vote the shares and to receive all dividends or
other distributions paid or made available with respect to such shares.  Before
the delivery of such stock certificate, Associate shall have none of the rights
of a stockholder with respect to the Deferred Shares.

 

5.             Adjustments.   The number of shares covered by the Deferred
Shares and, if applicable, the kind of shares covered by the Deferred Shares
shall be adjusted to reflect any stock dividend, stock split, or combination of
shares of the Company’s Common Stock.  In addition, the Company may make or
provide for such adjustment in the number of shares covered by the Deferred
Shares, and the kind of shares covered by the Deferred Shares, as the Company in
its sole discretion may in good faith determine to be equitably required in
order to prevent dilution or enlargement of Associate’s rights that otherwise
would result from (a) any exchange of shares of the Company’s Common Stock,
recapitalization or other change in the capital structure of the Company,
(b) any merger, consolidation, spin-off, spin-out, split-off, split-up,
reorganization, partial or complete liquidation or other distribution of assets
(other than a normal cash dividend), issuance of rights or warrants to purchase
securities, or (c) any other corporate transaction or event having an effect
similar to any of the foregoing.  No amount shall be paid to, and no units shall
be granted to Associate to compensate Associate for a downward fluctuation in
the price of the common shares, nor will any benefit be conferred upon, or in
respect of, Associate for such purpose.

 

6.             Fractional Shares.  The Company shall not be required to issue
any fractional shares pursuant to this Award, and the Company may round
fractions down.

 

7.             Withholding.  Associate shall pay all applicable income,
employment or other taxes (including taxes of any foreign jurisdiction) which
the Company or a Company subsidiary is required to withhold at any time with
respect to the Deferred Shares.  Such payment shall be made in full, at
Associate’s election, in cash or check, by withholding from the Associate’s next
normal payroll check, or by the tender of Deferred Shares payable under this
Award. Deferred Shares tendered as payment of required withholding shall be
valued at the closing price per share of the Company’s common stock on the date
such withholding obligation arises.

 

8.             Plan Provisions.  In addition to the terms and conditions set
forth herein, this award of Deferred Shares is subject to and governed by the
terms and conditions set forth in the Plan, which are hereby incorporated by
reference.  Unless the context otherwise requires, capitalized terms used in
this Award and not otherwise defined herein shall have the meanings set forth in
the Plan.  In the event of any conflict between the provisions of the Award and
the Plan, the Plan shall control.

 

 

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

9.             Notice.  Any written notice required or permitted by this Award
shall be mailed, certified mail (return receipt requested) or hand-delivered,
addressed to Company’s Executive Vice President — Human Resources at Company’s
corporate headquarters in Atlanta, Georgia as set forth in Section 1(b), or to
Associate at Associate’s most recent home address on record with the Company and
its subsidiaries.  Notices are effective upon receipt.

 

10.           Miscellaneous.

 

(a)           Limitation of Rights.  The granting of the award of Deferred
Shares shall not give Associate any right to similar grants in future years or
any right to be retained in the employ or service of the Company and its
subsidiaries or to interfere in any way with the right of the Company and its
subsidiaries to terminate Associate’s services at any time or the right of
Associate to terminate his or her services at any time.

 

(b)           Rights Unsecured.  The Company shall remain the owner of all
amounts deferred pursuant to this Agreement, and Associate shall have only
Company’s unfunded, unsecured promise to pay.  The rights of Associate hereunder
shall be that of an unsecured general creditor of the Company, and Associate
shall not have any security interest in any assets of the Company.

 

(c)           Resolution of Disputes.  Any dispute or disagreement which may
arise under, or as a result of, or in any way relate to, the interpretation,
construction or application of this Award shall be determined by the Company’s
Executive Vice President-Human Resources.  Any determination made hereunder
shall be final, binding and conclusive on the Associate, the Associate’s heirs,
executors, administrators and successors, and the Company and its subsidiaries
for all purposes.

 

(d)           Limitation of Actions.  Any lawsuit with respect to any matter
arising out of or relating to this Award must be filed no later than one
(1) year after the date that the Company and its subsidiaries denies the claim
made by Associate or any earlier date that the claim otherwise accrues.

 

(e)           Offset.  The Company and its subsidiaries shall have the right to
deduct from amounts otherwise payable under this Award all amounts owed by
Associate to Company and its subsidiaries to the maximum extent permitted by
applicable law.

 

(f)            Controlling Law. By accepting this Award, Associate agrees that
this Award shall be construed, interpreted and applied in accordance with the
law of the State of Delaware, without giving effect to the choice of law
provisions thereof.  Associate and the Company hereby irrevocably submit to the
exclusive jurisdiction of the courts of Delaware.  Associate and the Company
also both irrevocably waive, to the fullest extent permitted by applicable law,
any objection either may now or hereafter have to the laying of venue of any
such dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute, and both parties agree to accept service of legal
process in Delaware.  By accepting this award, Associate agrees that the Company
may seek enforcement in a Mexican court of any United States judgement obtained
pursuant to this Award and Associate agrees not to raise any objection to the
Company and its subsidiaries seeking enforcement of said judgement in a Mexican
court.

 

 

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

(g)           Severability.  If any term, provision, covenant or restriction
contained in this Award is held by a court or a federal regulatory agency of
competent jurisdiction to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions contained in this Award shall
remain in full force and effect, and shall in no way be affected, impaired or
invalidated.

 

(h)           Construction.  This Award contains the entire understanding
between the parties and supersedes any prior understanding and agreements
between them representing the subject matter hereof, except that this Award
shall be subject to the terms and conditions set forth in any employment
agreement and non-competition/non-solicitation agreement between Associate and
the Company subsidiary that employs Associate.  There are no representations,
agreements, arrangements or understandings, oral or written, between and among
the parties hereto relating to the subject matter hereof which are not fully
expressed herein.

 

(i)            Headings.  Section and other headings contained in this Award are
for reference purposes only and are in no way intended to describe, interpret,
define or limit the scope, extent or intent of this Award or any provision
hereof.

 

ASSOCIATE ACKNOWLEDGEMENT

 

Associate acknowledges and agrees that this Award has been made pursuant to
Associate’s employment agreement with the Employer, that Associate is eligible
to receive this Award as a consequence of such employment and the position that
Associate performs for the Employer, and that neither this Award nor the Plan
create an employment relationship between Associate and the Employer or the
Company.  Associate further acknowledges that he or she speaks and reads the
English language.  This Award shall be null and void unless signed by Associate
and returned to the Company within thirty (30) days of the Grant Date.

 

 

 

 

 

 

 

 

ASSOCIATE

 

 

 

 

 

 

 

 

Date:

 

 

*********************************

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------